DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant has amended the claims to include limitations not previously considered.    Support appears in the original filing for the amended and new limitations.
The amendment to the claims results in amended and new grounds of rejection below set forth.  Rejections now appear under Section 103.
The amended and newly added claims filed 7/5/2022 give rise to amended and new grounds of rejection as more fully below set forth.  The remarks and declaration filed 2/4/2022 as well as the remarks filed 7/5/2022 have been considered and are not persuasive for the reasons more fully below set forth.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/5/2022 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5-6, 8-18, 20-21, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wylde (US 2018/0100096) published 4/12/2018  (more than one year prior to the effective filing date of the instant application)
Regarding Claims 1-3, 5-6, 8-18, 20-21, and 23:
Wylde (US 2018/0100096) published 4/12/2018 discloses a composition comprising a metal carboxylate include Sn which may be in a +2 or +3 charge state (tin/stannous) (meeting the limitations of claims 1, 2, and 3) and the carboxylate being from a hydrocarbyl mono carboxylic acid of 5 to 20 carbon atoms (overlapping and encompassing stannous octanoate of instant claim 3) and a solvent such as water, glycol ether of 4- 15 carbon atoms, alkyl alcohols of 1-10 carbons and aromatic hydrocarbon solvent of 6- 30 carbons and an emulsion breaker which is a polymeric nonionic surfactant (Abstract)  
Wylde teaches corrosion inhibition with the claimed composition in a hydrocarbon system having hydrogen sulfide.  For example:  The scale and/or corrosion inhibitors may be added to the target system separately or in association with other compounds [0092] The composition provides corrosion inhibition protecting tubulars and production equipment that oil fluid (i.e. hydrocarbon system)  fluids into which the invention is deployed into [0094]  The composition is for scavenging hydrogen sulfide from liquids and/or gas (i.e. in the presence of H2S) and avoid unwanted deposition of unwanted products [0001] such as sulfide scales in crude oil field processes [0027-0028, 0032]   
The composition is for scavenging hydrogen sulfide from liquids and/or gas and avoid unwanted deposition of unwanted products [0001] such as sulfide scales in crude oil field processes [0027-0028, 0032]   (meeting the limitation for a hydrocarbon system)
The acids include neo-decanoic acid [0053] (meeting the limitation of claims 1-2 and 5) as well as neo-octanoic acids and iso-octanoic acids [0051-0053 and 0056] (rendering obvious claim 3 stannous octanoate) 
Additional scavengers can be used including triazines [0083] 
The composition comprises the scale inhibitor and a corrosion inhibitor and a hydrogen sulfide scavenger and the metal carboxylate [0036] (i.e. a method of suppressing corrosion)
Additional corrosion inhibitors may be used including zinc salt, nitrate, sulfite, benzoate, tannin, lignin sulfonate, benzotriazole, mercapto benzothiaoleamines, imidazoline, quaternary ammonium compounds etc. in range of 50-100mg/L [0096]  
Additional corrosion inhibitors include tallow alkyl amine ethoxylate [0124] (meeting the limitation for a co inhibitor of claim 6)
The scale and/or corrosion inhibitors may be added to the target system separately or in association with other compounds [0092] The composition provides corrosion inhibition protecting tubulars and production equipment that oil fluid fluids into which the invention is deployed into [0094] (meeting the limitations of claim 1 for suppression corrosion of corrodible metal surface in contact with fluid stream in hydrocarbon system and introducing into the fluid stream the claimed composition) 
The composition comprising 0.1 to 80 wt.% of the metal carboxylate or 60-80% wt.; 1- 50 wt.% solvent, 0.1 % to 10wt.% emulsion breaker, 1 to 20 wt.% scavenger species, 0.1 to 5 wt.% scale and/or corrosion inhibitor [0129-0134]
The composition may comprise additionally other ingredients known to those familiar with the art such as acid, dispersant, viscosifier, lubricity agent, scale inhibitor, (i.e. co inhibitor) friction reducer, cross linker, surfactant, scavenger, pH adjuster, iron control agent, breakers [0138]
The chemical composition is dosed at 250, 500, 1000, 2000, 4000 mg/L [0141] (meeting and overlapping the range of claims such as claims 1,  9, 12, 17-18, etc.) into the fluid stream.  The additive may be 100 % metal carboxylate (meeting claim 13) 
Example formulations:

    PNG
    media_image1.png
    510
    648
    media_image1.png
    Greyscale

See [0141-0142] where efficacy is determined and measuring the concentration of H2S exiting compared to enter the time for scavenger to be spend, the longer the time the more efficient the scavenger.  
The examiner maintains that having tested for the scavenger efficiency meets the limitation for measuring and monitoring a parameter of surface demand of the corrodible metal surface and controlling amount of the inhibitor introduced etc.  See Table 1 for testing, dosing rates, etc.  (no specific testing method is recited in claim 21 and meet claim 23 as the amount is controlled)
The exact concentrations will depend on the formulation activity, the type of sulfhydryl compounds to be scavenged, static conditions, materials of construction of the medium being treated, quality of the materials being used to make up the compositions, temperature of the system, salinity of the system.  [0136] (i.e. measuring various parameters to adjust the dosing / meet system demand of claims 21 and 23)

    PNG
    media_image2.png
    268
    548
    media_image2.png
    Greyscale

Added to an oil water mixture with H2S – i.e. a hydrocarbon system [0141]  The examples [0141-0153] are batch processes (i.e. single process)
The composition is applied to a production system in a range of 0.1 to 10,000 mg/L based on oil production.  The exact concentration will depend on the formulation activity, the type of sulfhydryl compounds to be scavenged, static conditions, materials of construction of medium being treated, quality of materials being used to make up the solution, temperature of the system and salinity of the system. [0136]  Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
The composition is for application in drilling and production cycles of well work over well intervention, production enhancement and flow assurance package [0137] 
The reference teaches adding the claimed metal carboxylate to the claimed fluid stream in amounts which meet the claimed ranges.  As such a stable film will necessarily form.  The composition of the metal carboxylate also comprises a solvent such as water (See claim 1 of the cited reference).  As such the metal carboxylate by virtue of its properties in water will necessarily form the claimed film as recognized by applicant at Specification P4 L5-10.  Where the claimed process is performed with the claimed composition the performance of forming a stable film on a metal surface will necessarily result. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir.1990)  “Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)
Regarding Claim 3:
	Wylde discloses the limitations above set forth.  Wylde (US 2018/0100096) published 4/12/2018 discloses a composition comprising a metal carboxylate include Sn which may be in a +2 or +3 charge state (tin/stannous) (meeting the limitations of claims 1, 2, 3,) and the carboxylate being from a hydrocarbyl mono carboxylic acid of 5 to 20 carbon atoms (overlapping and encompassing stannous octanoate of instant claim 3)
The acids include neo-decanoic acid [0053] (meeting the limitation of claims 1-2 and 5) as well as neo-octanoic acids and iso-octanoic acids [0051-0053 and 0056] (rendering obvious claim 3 stannous octanoate) 
Regarding Claim 15:
The composition comprises 0.1 to 80 wt.% of the metal carboxylate (See claim 17 of the reference) thereby overlapping the claimed range of 0.1 to 25 and 25-100 % of the claims.  and are added to the production system I concentrations between 0.1 and 1000 mg/L based on oil production. The exact concentration will depend on the formulation activity the type of sulfhydryl compound to be scavenged, static conditions, materials of construction of the medium being treated, quality of the materials used to make the solution, temperature of the system and salinity of the system.   The amount used will maintain flowability of the hydrocarbon production and quality of the hydrocarbon produced product [0136]
The composition prevents corrosion of oilfield equipment it comes into contact with and does not allow deposit of unwanted solids.  The composition may be used for treating water for downhole injection, treatment of drilling and work over operations and wettability alteration and well cleanout [0139]
The composition is applied to a production system in a range of 0.1 to 10,000 mg/L based on oil production.  The exact concentration will depend on the formulation activity, the type of sulfhydryl compounds to be scavenged, static conditions, materials of construction of medium being treated, quality of materials being used to make up the solution, temperature of the system and salinity of the system. [0136]  Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)  The amount of the additive is within the ken of one of ordinary skill to ascertain and may depend on the other components of the additive composition as well as the oil field/well conditions to be treated.  Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
Further Regarding Claim 8:  While the reference discloses an example of a “batch” it does not expressly recite continuous, nonetheless, the examiner maintains making the process continuous would have been obvious to try by one of ordinary skill in the art at the time of filing the invention.  In re Dilnot, 319 F.2d 188, 138 USPQ 248 (CCPA 1963) (Claim directed to a method of producing a cementitious structure wherein a stable air foam is introduced into a slurry of cementitious material differed from the prior art only in requiring the addition of the foam to be continuous. The court held the claimed continuous operation would have been obvious in light of the batch process of the prior art.
Claim 8, 20-21 and 23 are alternatively rejected and Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wylde (US 2018/0100096) published 4/12/2018  (more than one year prior to the effective filing date of the instant application) as applied to claims 1-3, 5-6, 8-18, 20-21, and 23 above further in view of E. D. Parsons (US 3,301,323)
Regarding Claims 8 and Claims 20-23
Wylde discloses the limitations above set forth.  As above set forth:  See Table 1 and [0141-0142] where efficacy is determined and measuring the concentration of H2S exiting compared to enter the time for scavenger to be spend, the longer the time the more efficient the scavenger.  The examiner maintains that having tested for the scavenger efficiency meets the limitation for measuring and monitoring a parameter of surface demand of the corrodible metal surface and controlling amount of the inhibitor introduced etc.  See Table 1 for testing, dosing rates, etc.  (no specific testing method is recited in claim 21 and meet claim 23 as the amount is controlled) 
The reference also teaches as more fully above set forth that the exact concentrations will depend on the formulation activity, the type of sulfhydryl compounds to be scavenged, static conditions, materials of construction of the medium being treated, quality of the materials being used to make up the compositions, temperature of the system, salinity of the system.  [0136] (i.e. measuring various parameters to adjust the dosing / meet system demand of claims 21 and 23)
Assuming arguendo measuring monitoring parameter for demand of the additive by the system and controlling the amount introduced to meet a target range, or measuring corrosion rate, oxidation reduction potential and oxygenation level and operating continuously is not rendered obvious by Wylde:
E. D. Parsons (US 3,301,323) discloses control of drilling fluid properties by maintaining the effectiveness of various additives (C1 L8-15) A drilling fluid is usually a compounded fluid made to a predetermined physical and chemical properties circulated in the bore he and back into the drill and well (C1 L12-28) the fluid may be an emulsion (C1 L55-65) The commonly used materials avoid corrosion caused by contaminates such as oxygen, carbon dioxide, hydrogen sulfide and combination thereof (C1 L70-C2L5)  The presence of oxygen and hydrogen sulfide cause corrosion (C2 L5-20) and the presence of oxygen can cause corrosion as well as rheological problems (C2 L30-45) 
The measurement of the amount of oxygen, carbon dioxide and hydrogen sulfide so as to add the fluid in accordance with said measurement an amount of a scavenger material will reduce corrosion (C2 L47-60) and maintain the effectiveness of the additives (C2 L65-72) and enable addition of the scavenger material sufficient o react he the portion the substance and remove same (C3 L1-12) 
The process uses valves, pumps, gauges as well as other elements (C3 L70-75)and sensors to measure oxygen, etc. (C4 L20-35) an oxygen meter (C5 L3-12) and a controller to release an amount from the scavenger supply tank.(C5 L14-27) 
The amount of scavenger will depend on the amount of contaminant and conditions and the scavenger material used (C6 L25-40) Any scavenger material may be used to reduce corrosive action and oxidative degradation (C6 L50-65) 
The process may be continuous (C10 L60-75)
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to use the process of Parsons to measure and control the amount of the scavenger additive of Wylde to reduce corrosion by measuring the oxygenation and adjusting the additive treat rate to achieve a desired reduction corrosion level in a continuous process.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wylde (US 2018/0100096) published 4/12/2018  as applied to 1-3, 5-6, 8-18, 20-21, and 23 further in view of Naraghi et al (US 6,475,431)
Regarding Claims 7:
Wylde discloses the limitations above set forth.  
The composition comprising 0.1 to 80 wt.% of the metal carboxylate or 60-80% wt.; 1- 50 wt.% solvent, 0.1 % to 10wt.% emulsion breaker, 1 to 20 wt.% scavenger species, 0.1 to 5 wt.% scale and/or corrosion inhibitor [0129-0134] (overlapping the range of claim 10)
Wylde discloses additional corrosion inhibitors may be used including zinc salt, nitrate, sulfite, benzoate, tannin, lignin sulfonate, benzotriazole, mercapto benzothiaoleamines, imidazoline, quaternary ammonium compounds etc. in range of 50-100mg/L [0096]  
Additional corrosion inhibitors include tallow alkyl amine ethoxylate [0124] (meeting the limitation for a co inhibitor of claim 6)
 Wylde does not expressly disclose tall oil diethylenetriamine imidazoline. 
Naraghi et al (US 6,475,431) discloses a low toxic biodegradable corrosion inhibitor an imidazoline (Abstract) the composition is used to prevent corrosion of metal surfaces (C1 L5-10) such as the composition prevents corrosion of ferrous metals in petroleum streams and production wells (C3 L55-C4L5) hose on offshore oil platforms (C2 L20-25) and oil wells (C2 L5-55) 
The composition includes tall oil DETA imidazoline (Tables at C5-C6)
The compositional is used in process to inhibitor corrosion of metal process equipment in oil field environments by introducing it in effective amounts (See claim 1 reference) such as amounts of 1- 500 ppm (See claim 4 reference) 
The flowing fluid is transmitted through flow lines with the inhibitor in the fluid and contact is made so the surface is coated. The composition may be injected continuously to renew the coating routinely.  A suitable flow rate is determined and can be adjusted as appropriate (C10 L45-55)
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to add the tall oil diethylenetriamine imidazoline of Nahraghi in the composition and method of Wylde as it will afford improved corrosion properties to the composition and method of Wylde; further, Wylde already expressly contemplates use of an imidazoline and the tall oil DETA imidazoline is a known imidazoline as such using same amounts to nothing more than use of a known imidazoline type corrosion inhibition compound in a known environment (i.e. oil field petroleum production processes) to achieve an entirely expected result of corrosion inhibition.
Response to Arguments
Applicant's arguments and declaration/affidavit filed 2/4/2022 have been re-reviewed and remarks filed 7/5/2022 have been fully considered but they are not persuasive.
The examiner notes that prima facie showing of obviousness by a preponderance of the evidence are above set forth.
Applicant argues the cited reference addresses H2S scavenging and not corrosion with the additives therein.  The cited reference as above set forth includes the claimed additive species.  It is known by those of skill in the art at the time of filing the invention and recognized by applicant that H2S is a cause of corrosion.  See instant specification at P1 L10-18) 
    PNG
    media_image3.png
    53
    954
    media_image3.png
    Greyscale

As such the reduction of H2S is reduction of corrosion.
The applicant acknowledges that the metal/tin carboxylate esp stannous octanoates is soluble in hydrocarbons and in water the metal will release in the presence of H2S (P3 Specification L20-26)  As such since the reference expressly teaches the claimed species of metal carboxylate in the presence of H2S it will necessarily release metal forming the claimed stable film.
Regarding news claims 21-23 See above rejections.  See Table 1 and [0141-0142] where efficacy is determined and measuring the concentration of H2S exiting compared to enter the time for scavenger to be spend, the longer the time the more efficient the scavenger.  The examiner maintains that having tested for the scavenger efficiency meets the limitation for measuring and monitoring a parameter of surface demand of the corrodible metal surface and controlling amount of the inhibitor introduced etc.  See Table 1 for testing, dosing rates, etc.  (no specific testing method is recited in claim 21 and meet claim 23 and the amount is controlled/fixed in the examples) 
The reference also teaches as more fully above set forth that the exact concentrations will depend on the formulation activity, the type of sulfhydryl compounds to be scavenged, static conditions, materials of construction of the medium being treated, quality of the materials being used to make up the compositions, temperature of the system, salinity of the system.  [0136] (i.e. measuring various parameters to adjust the dosing / meet system demand of claims 21 and 23)
Additional prior art is also above recited further establishing the obviousness of claims 21-23.
Applicant argues the reference does not teach formation of a stable film.  Since the cited reference teaches the claimed process steps with the claimed species of additive in the claimed amounts, it will necessarily form the claimed and argued stable film.  The reference teaches the method with a composition of the metal carboxylate also comprises a solvent such as water (See claim 1 of the cited reference).  As such the metal carboxylate will necessarily form the claimed film as recognized by applicant at Specification P4 L5-10)  Where the claimed process is performed with the claimed composition the performance of forming a stable film on a metal surface will necessarily result.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir.1990)  “Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)
The claimed metal carboxylate is added to the claimed environ/fluid in the claimed amount.  As such a stable film will necessarily form.  No other claim limitations are recited.  As such it should so function.  There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003)"[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). In In re Crish, 393 F.3d 1253, 1258, 73 USPQ2d 1364, 1368 (Fed. Cir. 2004)
Applicant argues that Wylde by measuring efficacy of time to measure the concentration of H2S exiting from that of entering that the measuring means the scavenger is 100 % spent.  The use of 100 % of the tin carboxylate additive is not required by the reference.  Nonetheless, a stable film will form on the surface during this process.  Since Wylde discloses the composition additive in water, it would be expected that some of the tin would dissociate and form said film as a property of the tin carboxylate (applicant acknowledges this property in the specification at P4 L1-10)
The applicant argues the cited prior art fails to teach corrosion inhibitor of organic carboxylic acid metal in the presence of H2S into a fluid stream in an effective amount to form the claimed stable film.  The dependent claims set forth ranges of 0.01 to 1,000,000ppm.  Since the prior art expressly teaches amounts in the examples within said ranges as well as overlapping ranges as more fully above set forth this is sufficient to be an effective amount to form the claimed stable film.  The claimed ranges are expressly recited in amounts which anticipate the claimed ranges and amounts as set forth in the examples in the cited reference (for example 4000ppm).  Table 1 (where this is a metal carboxylate meeting the limitations of the claims) is in the claimed range.
Since the reference uses the claimed chemical components in the claimed range in the claimed environment it will necessarily form a stable film in some amount on the metal and prevent corrosion (esp. where the reference expressly recites corrosion inhibition and where H2S is known to form acids which causes corrosion.  See Wylde [0003]).   Wylde acknowledges that metal carboxylates decreases corrosion in drilling processes [0013] Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir.1990)  “Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)
The composition is applied to a production system in a range of 0.1 to 10,000 mg/L based on oil production.  The exact concentration will depend on the formulation activity, the type of sulfhydryl compounds to be scavenged, static conditions, materials of construction of medium being treated, quality of materials being used to make up the solution, temperature of the system and salinity of the system. [0136]  The amount of the additive is within the ken of one of ordinary skill to ascertain and may depend on the other components of the additive composition as well as the oil field/well conditions to be treated.  Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
The examiner notes that prima facie showing of obviousness by a preponderance of the evidence are above set forth.    The examiner has considered the remarks asserting unexpected and superior results only as to those claims rejected by virtue of obviousness under section 103 of the instant remarks as well as those of 2/4/2022
"Expected beneficial results are evidence of obviousness of a claimed invention, just as unexpected results are evidence of unobviousness thereof." In re Gershon, 372 F.2d 535, 538, 152 USPQ 602, 604 (CCPA 1967)   The applicant argues film formation to prevent corrosion.  The reference expressly contemplates corrosion reduction as such the argued unexpected improvement is not unexpected.  
As above set forth the reference teaches the additive in amounts which meet and overlap the various claimed ranges.  In certain instances overlapping ranges or ranges within the claimed range are above set forth thereby establishing a prima facie showing of obviousness.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)   Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985)  Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
Applicant has not pointed to or explained any data in support of the argument of unexpected and superior results but merely argue that they exist.  See MPEP 716.02(b)
The applicant argues the amount/ranges of the carboxylate metal in the fluid stream afford the argued superior results.  This is not persuasive.
Applicants declaration and remarks are not sufficient to establish criticality of ranges or unexpected and superior results.  … In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range." In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See also Minerals Separation, Ltd. v. Hyde, 242 U.S. 261, 271 (1916), In re Scherl, 156 F.2d 72, 74-75, 70 USPQ 204, 205 (CCPA 1946)  To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960)
Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980)(emphasis added by examiner) 
The claimed ranges of the organo metallic carboxylic additive in the fluid stream: is 0.01 to 1000000ppm (claim 1), 5 to 500 ppm (claim 9) 500 to 10,000 ppm claim 12, 25000 to 1000000ppm (claim 15), 1 to 100,000ppm claim 16, 1000 to 50000 ppm claim 17, 2000 to 30000 (claim 18)(where the reference teaches the claimed ranges)  and where the metal carboxylate is 0.1 to 25 wt.% (1000-250000) and 25 to 100 wt.% (250,000 1,000,000,000ppm) of the additive treatment chemistry (Claims 10 and 13)(amount taught by reference is within this range and/or overlapping as above set forth)
The data offered by the applicant does not support the breadth of the range/not commensurate with the claims esp. where the additive treatment chemistry may comprise any combination of chemical components and the metal carboxylic acid in any proportion or amount, of any metal and any carboxylic acid/carboxylate which may then be added to the fluid stream in a broad range such as 0.01 to 1000000ppm (claim 1), 5 to 500 ppm (claim 9) 500 to 10,000 ppm claim 12, 25000 to 1000000ppm (claim 15), 1 to 100,000ppm claim 16, 1000 to 50000 ppm claim 17, 2000 to 30000 (claim 18) and the where the metal carboxylate may be 0.1 to 25 wt.% (1000-250000) and 25 to 100 wt.% of the treatment chemistry additive.  The dosage in the examples in tables 1-3 are 25 ppm, 10 ppm, 25 ppm, 50 ppm, clearly not establishing a criticality of the very broadly claimed range.  No example at the bottom point, below the bottom point, the top point and above the top points. The stannous octoate (the ONLY metal and ONLY carboxylic example) is part of the treatment fluid in ranges  of zero to 100 % but when used as 100 % does not afford the corrosion inhibition (See Table 3 last example) as argued and as claimed.  The data does not support the argument of unexpected and superior results or criticality of ranges.
The examples utilize TOFA DETA imidazoline which appears to be critical to the performance based on the data but is not required in the claims furthering the question of nexus of the argued superior results.  See Tables 1-3 esp. table 3 where only TOFA DETA is sued and affords the almost same corrosion protection as when used with stannous octoate (74.62 vs. 74.29) .  To be given substantial weight in the determination of obviousness or nonobviousness, evidence of secondary considerations must be relevant to the subject matter as claimed, and therefore the examiner must determine whether there is a nexus between the merits of the claimed invention and the evidence of secondary considerations. Ashland Oil, Inc. v. Delta Resins & Refractories, Inc., 776 F.2d 281, 305 n.42, 227 USPQ 657, 673-674 n. 42 (Fed. Cir. 1985), cert. denied, 475 U.S. 1017 (1986). The term "nexus" designates a factually and legally sufficient connection between the objective evidence of nonobviousness and the claimed invention so that the evidence is of probative value in the determination of nonobviousness. Demaco Corp. v. F. Von Langsdorff Licensing Ltd., 851 F.2d 1387, 7 USPQ2d 1222 (Fed. Cir.), cert. denied, 488 U.S. 956 (1988).
    PNG
    media_image4.png
    18
    19
    media_image4.png
    Greyscale

"Where the offered secondary consideration actually results from something other than what is both claimed and novel in the claim, there is no nexus to the merits of the claimed invention." In re Kao, 639 F.3d 1057, 1068 (Fed. Cir. 2011); see also Tokai Corp. v. Easton Enters., Inc., 632 F.3d 1358, 1369 (Fed. Cir. 2011) ("If commercial success is due to an element in the prior art, no nexus exists."); Ormco Corp. v. Align Tech., Inc., 463 F.3d 1299, 1312 (2006) ("[I]f the feature that creates the commercial success was known in the prior art, the success is not pertinent."). In evaluating whether the requisite nexus exists, the identified objective indicia must be directed to what was not known in the prior art, including patents and publications, which may well be the novel combination or arrangement of known individual elements. See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 418–19 (2007); Veritas Techs. LLC v. Veeam Software Corp., 835 F.3d 1406, 1414-15 (Fed. Cir. 2016)
Where the unexpected properties of a claimed invention are not shown to have a significance equal to or greater than the expected properties, the evidence of unexpected properties may not be sufficient to rebut the evidence of obviousness. In re Nolan, 553 F.2d 1261, 1267, 193 USPQ 641, 645 (CCPA 1977) 
For the above reasons the rejections are maintained.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See PTO 892 accompanying the prior office action and any PTO 892 accompanying this office action.  For example:
McDaniel et al (US 8,889,599) discloses a method of treating a subterranean formation (i.e. a fluid stream in a hydrocarbon system,) providing a treatment fluid of an oil based fluid and an oil soluble weighting agent that comprises a metal (Abstract) such as metal octanoate (C3 L60-65) the weighting agent includes tin 2-ethylhexanoate (C6 L21-30) and tin octanoate (C9 L37-50) 

    PNG
    media_image5.png
    222
    639
    media_image5.png
    Greyscale
C6
The composition includes an oil including esters having C1-12 alcohol and C16-24 carbon portion, (C3 L1-10) The additives are used in the system and there are valves etc. to adjust the flow rate of the additives, sensor for pressure temperature flow rate, etc. gauges and the like (C7 L50-62)
Erickson et al (US 2015/0284859) discloses a composition for inhibiting corrosion of metal in contact with an aqueous system and are used in effective amounts  the composition include dispersible and/or soluble tin compounds (Abstract)   The composition may be used in any system where water is in its liquid form to protect against corrosion of metals.  The water systems include recirculating cooling systems, close loop heating or cooling systems, radiators, water heaters, boilers, storage tanks, pipes, sprinkler systems, distribution systems for drinking water, irrigation water wash water [0010] The corrosion inhibitor is in the Sn(II) form or the Sn(IV) form.  Sn(II) salts [0026] The tin salt include stannous carboxylates of monocarboxylic aid having 1 to 16 carbons such as stannous octanoate [0027] The stannous salt is in water in diluted concentration of 0.05 to 50 ppm [0028]
Kalakodimi et al (US 2016/0215400) discloses a composition for preventing corrosion on metal equipment by introducing a corrosion inhibitor (abstract) The corrosion inhibitor includes a stannous based inhibitor [0032] including Tin (II) chloride used in suitable amounts such as 1 to 50 wt.% of the inhibitor composition and added to the hydrostatic system at 0.2 to 2000 ppm [0035-0036] the composition also includes a volatile amine such as a carbonate salt of various cyclohexyl amines and polyamines.  [0042]
Richardson (US 2015/0004054) discloses corrosion inhibitor treatments for water systems such as industrial process which is typically achieved by continuous application of various corrosion inhibitors [0003]  
Riggs Jr (US 6,001,156) teaching a composition for inhibiting corrosion of metal surface comprising a stannous salt and a hydrocarbyl substituted succinimide of a polyethylene polyamine (abstract) Such as stannous octanoate and the like (C2 L52-58)
Yamaji et al (US 4,317,742) discloses a scavenger composition comprising an alkali metal sulfide, an oxygen promoter of silica, alumina, silica-alumina, silica-magnesia and inorganic materials as well as optional oxidation promoter, water insoluble inert filler and water in hydrous condition (Abstract)   The oxidation promoter aid includes metals of tin, iron, nickel, manganese and compounds of the metals (C2 L57-65)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA HL WEISS whose telephone number is (571)270-7057. The examiner can normally be reached M-Thur 830 am-700 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C Singh can be reached on (571) 272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAMELA H WEISS/Primary Examiner, Art Unit 1771